Citation Nr: 1706920	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-09 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to an initial rating in excess of 0 percent for a left ankle disability.

6.  Entitlement to an initial rating in excess of 0 percent for hyperhidrosis of the feet.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to July 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

The issues of entitlement to service connection for low back and right knee disabilities, and entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in a December 2002 rating decision.  The Veteran did not perfect an appeal.

2.  Service connection for a right knee disability was denied in a December 2004 rating decision.  The Veteran did not perfect an appeal.

3.  The evidence received since the December 2002 and December 2004 rating decisions is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for  low back and right ankle disabilities.

4.  The Veteran's left ankle disability has been shown to manifest in a marked limited motion with plantar flexion to 10 degrees and dorsiflexion to 10 degrees with pain, lack of endurance, or incoordination.

5.  The Veteran's hyperhidrosis does not result in an inability to handle paper or tools.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

2.  The December 2002 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for an initial 20 percent rating for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).

6.  The criteria for an initial rating in excess of 0 percent for hyperhidrosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7832.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2009 and July 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in May 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2016).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for recurrent low back strain associated with a left knee disability was denied in a December 2002 RO decision.  The RO found that there was no evidence which showed a current back disability.  Service connection for a right knee disability was denied in a December 2004 decision.  The RO essentially noted that the record did not show that the Veteran had a current right knee disability.  The denial was confirmed and continued in April 2008 and November 2009 RO decisions.

The Veteran did not perfect an appeal of the December 2002 and December 2004 rating decisions, and the rating decisions became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2016).

The evidence added to the claims file subsequent to the December 2002 and December 2004 denials includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, an April 2016 letter from a private examiner provides a medical link between current low back and right knee disabilities and the Veteran's service and service-connected left knee disability.  That letter tends to support the Veteran's claims, as the opinion provides evidence of a connection between currently diagnosed disabilities and service.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a back disability and a left ankle disability are reopened. 

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Left Ankle Disability

Service connection was granted for a mild left ankle strain in a June 2010 decision.  A rating of 0 percent was assigned, effective November 23, 2009.

Under Diagnostic Code 5271 for rating limited motion of the ankle, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).  The terms slight, moderate, and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2016).

On VA examination in January 2010, the examiner noted that the Veteran's left ankle was stable and did not give way.  The Veteran reported stiffness and pain.  No episodes of locking or subluxation were reported.  The Veteran stated that he experienced moderate flare-ups every two to three weeks.  The diagnosis was recurrent mild ankle strain.

The examiner remarked in a March 2010 addendum that the ankle's range of motion was essentially normal.  Ambulation and propulsion range of the ankle was normal.  The examiner specified that the Veteran appeared to put little effort into trying to move the ankles on goniometer testing versus what was functionally demonstrated with walking.  Dorsiflexion of the left ankle was to 20 degrees.  Plantarflexion of the left ankle was to 45 degrees.

On VA examination in July 2011, the examiner observed that the Veteran walked with an antalgic gait due to bilateral ankle pain.  There was no evidence of abnormal weight bearing.  The left ankle was tender.  No ankle instability or tendon abnormality was found.  Left ankle dorsiflexion was to 15 degrees.  Left ankle plantar flexion was to 20 degrees.  There was no objective evidence of pain following repetitive motion.  No ankylosis was found.  The diagnosis given was left ankle strain.

In an April 2016 letter, a private examiner recorded the Veteran's complaints of left ankle pain.  The examiner found no obvious deformity or swelling.  Dorsiflexion on the left was limited to 10 degrees by pain.  Plantarflexion on the left was limited to 10 degrees by pain.  The examiner specified that a goniometer was used.

The Board finds that the Veteran's left ankle disability is manifested by marked limited motion.  In particular, July 2011 VA examiner found left ankle dorsiflexion to 15 degrees, and left ankle plantar flexion to 20 degrees.  The April 2016 private examiner found limited dorsiflexion, at 10 degrees, and limited plantar flexion, at 10 degrees.  The standard range of ankle motion is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  The Veteran described additional loss of function of the left foot due to pain, problems with weight bearing, and flare-ups involving the ankle.  The Board notes that the examination and the Veteran's testimony indicate that the limitations resulted in functional loss that more nearly approximates a marked limitation of ankle motion.  

The Veteran's treatment records do not indicate any ankylosis, malunion, or astragalectomy.  Therefore, the remaining diagnostic codes are not applicable to the Veteran's disability.  38 C.F.R. § 4.71a (2016).

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the rating criteria for a 20 percent rating for a left ankle disability are met for the entire appellate period.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).  The additional functionally limiting factors have been considered in assigning the increased rating.  The Board notes that a 20 percent disability rating is the maximum schedular rating available under Diagnostic Code 5271.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hypohidrosis of the Feet

Service connection was granted for hyperhidrosis of the feet, claimed as residuals of frostbite, in a June 2010 decision.  A rating of 0 percent was assigned, effective November 23, 2009.

Under Diagnostic Code 7832 for rating hyperhidrosis, a rating of 0 percent is available when one is able to handle paper or tools after therapy.  A rating of 30 percent is available when one is unable to handle paper or tools because of moisture; and the symptoms are unresponsive to therapy.  38 C.F.R. § 4.118, Diagnostic Code 7832.

On VA examination in January 2010, the examiner observed that the color of the Veteran's feet was normal.  The skin moisture was also normal.  Later in the report, the examiner indicated that the Veteran's foot skin was slightly damp and cool.  The diagnosis given was hyperhidrosis of the feet.  

On VA examination in July 2011, the Veteran reported that he wore open shoes almost all of the time due to excessive foot sweating.  The examiner found the Veteran's feet to be slightly damp and cool.  The examiner opined that the Veteran's hyperhidrosis had no impact on his usual occupation and a mild effect on his usual daily activities.

On VA examination in May 2014, the Veteran reported that he used foot powder.  The examiner found that the Veteran had hyperhidrosis.  The examiner indicated that the level of severity of the Veteran's hyperhidrosis was that the Veteran was able to handle paper or tools after treatment.

In an April 2016 letter, a private examiner stated that the Veteran experienced severe flare-ups of hyperhidrosis several times a year.  The Veteran wore flip-flops, because if he wore socks, they became soaked with perspiration.  

The Board recognizes that the Diagnostic Code used for rating hyperhidrosis refers to an ability to handle paper or tools, and most people do not use their feet to handle paper or tools.  However, levels of severity of symptoms can be analogously compared between the feet and the hands.  The examiner who provided the May 2014 opinion appears to have done so in finding that the disability level of severity was that the Veteran could handle paper or tools after therapy.

The Board accepts that the Veteran is competent to report on functional impairment such as having damp and sweaty feet.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. § 3.159(a)(2) (2016); Charles v. Principi, 16 Vet. App 370 (2002).  However, the Board finds that the objective medical evidence outweighs the subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  The evidence shows that the Veteran experiences damp and sweaty feet.  However, the May 2014 VA examiner indicated that the level of severity of the Veteran's hyperhidrosis was that he was able to handle paper or tools after treatment.  That finding supports the present assignment of a 0 percent rating under Diagnostic Code 7832.  The Board finds that opinion, made by a medical profession, is the most persuasive evidence in this case because of the training and expertise of the examiner.

The Board has carefully considered the April 2016 private examiner's report.  While the private examiner acknowledges the Veteran's reported symptoms, little mention is made regarding the extent of those symptoms, particularly in relation to the appropriate criteria of Diagnostic Code 7832.  The Board finds that the April 2016 private examiner's report appears to support the May 2014 VA examiner's conclusion.  They both acknowledge the Veteran's reported symptoms.  

Although the Board recognizes that the Veteran's hyperhidrosis may cause him to wear open shoes, there is no indication that his symptoms rise to the level analogous to being unable to handle paper or tools because of moisture.  Therefore, the Board finds that a rating in excess of 0 percent is not warranted under Diagnostic Code 7832.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating at any time during the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for left ankle and hyperhidrosis disabilities at issue are adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to either of the service-connected disabilities.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as which rate the disabilities based on symptoms.  

The Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  The evidence does not support a finding of frequent hospitalization or marked interference with employment due to left ankle or hyperhidrosis disabilities.  Thun v. Peake, 22 Vet App 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a low back disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a right knee disability is granted and to that extent only, the appeal is allowed.

Entitlement to an initial disability rating of 20 percent, but no higher, for a service-connected left ankle disability is granted.

Entitlement to an initial disability rating in excess of 0 percent for service-connected hyperhidrosis of the feet is denied.
REMAND

Having reopened the claims for service connection for low back and right knee disabilities, the Board finds that additional development is required concerning those issues.

In an April 2016 letter, a private examiner opined that the Veteran had a right knee condition which was as likely as not caused and exacerbated by a service-connected left knee disability.  The examiner also opined, within reasonable bounds of medical probability, that it was as likely as not that the Veteran's chronic low back strain was contributed to or caused by service.

The record is unclear as to whether or not the private examiner reviewed the available service treatment records, and scant reference is made to any specific data which would support the given opinions.  Therefore, the April 2016 letter is of less probative value.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for the opinion affects the weight or credibility of the evidence in the adjudication of the merits).

At a January 2010 VA examination, recurrent low back strain was diagnosed.  The examiner opined that it was less likely as not that the Veteran's low back strain was caused by or a result of service or a service-connected knee disability.  The examiner stated that the service treatment records showed no complaints of low back pain in service, and there was no obvious connection between the low back strain and the left knee disability.

At a May 2010 VA examination of the right knee, the examiner diagnosed right knee degenerative joint disease.  The examiner opined that it was less likely as not that the right knee condition was due to the left knee disability.  For rationale, the examiner stated that the opinion was based on the Veteran's service records, review of the claims file, treatment records, clinical evaluation, and review of literature.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As with the April 2016 private examiner, scant reference was made to any specific data which would support the opinions from the January and May 2010 VA examiner.  In light of the lack of an etiology opinion supported by sufficient rationale, the Board finds that remand is in order for a new VA examination.

The resolution of the claims for service connection for low back and right knee disabilities will impact the claim for TDIU.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records and associate them with the record.

2.  Then, schedule the Veteran for a VA examination with an appropriate examiner to discuss the nature and etiology of any low back and right knee disabilities.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should provide answers to the following questions, and provide a rationale for the opinions:

(a)  For the claimed low back disability, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

(i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.
(ii)  was caused by a service connected left knee disability, to include as a result of an altered gait caused by the service-connected disabilities.

(iii) was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service connected left knee disability, to include as a result of an altered gait caused service-connected disabilities.

(b)  For the claimed right knee disability, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

(i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

(ii)  was caused by a service connected left knee disability, to include as a result of an altered gait caused by service-connected disabilities.

(iii)  was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service connected left knee disability, to include as a result of an altered gait caused by service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


